—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Department of Environmental Protection, dated April 21, 1994, which denied *551the petitioners’ application for an exemption from water and sewer charges, the petitioners appeal from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated April 27, 1995, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the New York City Department of Environmental Protection to deny the petitioners’ application for an exemption from water and sewer charges was not arbitrary or capricious.
The petitioners’ remaining contentions are without merit. O’Brien, J. P., Santucci, Altman and Friedmann, JJ., concur.